Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus Announces Appointment of Computershare as Trustee, Transfer Agent and Registrar and Provides Updated Distribution Reinvestment Plan Information TSX: ERF.UN NYSE: ERF CALGARY, May 30 /CNW/ - Enerplus Resources Fund ("Enerplus") is pleased to announce that effective May 30, 2008 it has appointed Computershare Trust Company of Canada ("Computershare") as trustee, transfer agent and registrar of Enerplus. Accordingly, Computershare will now be responsible for all transfers of Enerplus trust units through their offices in Toronto and Calgary and in the United States, through Computershare's U.S. affiliate, Computershare Trust Company, N.A. in Denver. Enerplus' unitholders approved the appointment of Computershare as trustee of the Fund, to replace CIBC Mellon Trust Company, at Enerplus' annual general and special meeting held on May 9, 2008. Enerplus unitholders are not required to take any action as a result of this change. Enerplus has also appointed Computershare as trustee, transfer agent and registrar in respect of the Class B units of Enerplus Exchangeable Limited Partnership, each of which is exchangeable, for no additional consideration, for 0.425 of an Enerplus Trust Unit. Accordingly, holders of such Class B units who wish to exchange their units for Enerplus Trust Units in accordance with their terms must contact Computershare in order to effect such exchange. In conjunction with Computershare's appointment, participants in Enerplus' Trust Unit Monthly Distribution Reinvestment and Unit Purchase Plan (the "Plan"), which is available only to Canadian residents, will automatically continue to participate in the distribution reinvestment portion of the Plan through Computershare consistent with the existing terms of their participation, and no further action is required to be taken by such participants.
